The surrogate has granted a motion of the sole heir at law and next of Mn to file objections to probate of a will of his deceased daughter. The original citation was returned on January 6, 1920, when he did not file objections. However, after the standing of the original contestants appeared to be doubtful, and a motion was noticed to dismiss their objections, the father promptly applied for leave to come in and contest the probate, which was granted. There is nothing in the papers to show that the testimony on behalf of the proponent was closed, and in any event, under Code of Civil Procedure, section 2617, the order was clearly within the surrogate’s discretion. The order of the Surrogate’s Court of Westchester county is, therefore, affirmed, with ten *918dollars costs and disbursements. Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.